Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
This office action is in response to the amendment filed 1/19/2021, wherein claims 1-15,17-21 are pending and claims 8,11-13 and 15 are withdrawn. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/19/2021 has been entered.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1,2, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Holstine et al. (U.S. Patent No. 5692321).

	Regarding claim 1, Holstine teaches an article of footwear (20), comprising: an upper (42,54) including an exterior surface (exterior of 42)); a sole structure (36,38,48,50) engaged with the upper (figs. 1-6), wherein at least one of the sole structure and the upper define an interior volume configured to receive a wearer's foot (interior volume where foot is configured to be received, figs. 1-6); and a fluid-filled bladder system (32) (col. 11, lines 15-23) including: a foot-support bladder system (72) providing at least a portion of a plantar support surface (fig. 2), wherein the foot-support bladder system is engaged with or formed as part of at least one of the upper or the sole structure (figs. 3-6), a foot-securing bladder system (74) engaged with the upper (figs. 3,4) and located at least partially within the exterior surface of the upper (figs. 3-4), a fluid-flow connecting system (82,98) placing the foot-support bladder system and the foot-securing bladder system in fluid communication with one another (col. 11, lines 34-43, col. 13, lines 36-48), and a fluid-flow control system (100)configured to control flow of fluid between the foot- support bladder system and the foot-securing bladder system through the fluid- flow connecting system (col. 13, lines 48-58), wherein the fluid-flow control system is configured to change the fluid-filled bladder system between: (a) a foot-insertion configuration (fig. 3) in which the foot-support bladder system contains a first volume of fluid and the foot-securing bladder system contains a second volume of fluid (figs. 3,5, (col. 13, lines 48-58)), and (b) a foot-securing configuration (fig. 4, 100 is depressed thereby expelling air through 82 to inflate 74) in which the foot-support bladder system contains a third volume of fluid and the foot-securing bladder system contains a fourth volume of fluid (fig. 4), wherein the first volume of fluid is greater than the third volume of fluid and the second volume of fluid is less than the fourth volume of fluid (fig. 3 vs. fig. 4), and wherein a first portion of an outer surface of the foot-securing bladder system (surface of 74 facing wearer’s foot) extends further away from the exterior surface of the upper and toward the interior volume in the foot-securing configuration as compared to a position of the first portion of the outer surface of the foot-securing bladder system in the foot-insertion configuration (figs. 3,4), and wherein at least a portion of the exterior surface of the upper (exterior surface  of 42) includes a support structure  (material of 42 including A, see annotated fig. col. 9, lines 49-51) and wherein at least a portion of the foot- securing bladder system (74) is located between the support structure and the interior volume (figs. 3,4, 74 is located between the interior volume where the foot is received and the material of 42 including A), such that the first portion of the outer surface of the foot- securing bladder system extends toward the interior volume more than the exterior surface moves away from the interior volume when changing the fluid-filled bladder system from the foot-insertion configuration to the foot- securing configuration (fig. 3 vs. fig. 4) (col. 12, lines 16-67).
The examiner notes that the italicized limitations in the prior art rejections are considered to describe a functionality of applicant’s claimed invention. Because the prior art discloses the structure of the claimed invention, there is a reasonable expectation for the prior to perform the claimed function as the examiner explains after each functional limitation.

Regarding claim 2, Holstine teaches the foot-securing bladder system (74) includes a first foot-securing chamber located at one or more of: a lateral heel area of the upper, a medial heel area of the upper, a rear heel area of the upper, a lateral midfoot area of the upper, a medial midfoot area of the upper, a lateral forefoot area of the upper, a medial forefoot area of the upper, an instep area of the upper, or a forward toe covering portion of the upper (figs. 1,3,4, show 74 located at at least heel areas,  an instep area, and medial and lateral midfoot areas.)
Regarding claim 17, Holstine teaches wherein changing the fluid- filled bladder system from the foot-insertion configuration to the foot-securing configuration involves movement of fluid only between the foot-support bladder system and the foot-securing bladder system, and wherein changing the fluid-filled bladder system from the foot-securing configuration to the foot-insertion configuration involves movement of fluid only between the foot-support bladder system and the foot-securing bladder system (col. 12, lines 16-67).

    PNG
    media_image1.png
    508
    573
    media_image1.png
    Greyscale


Claims 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carlson et al. (U.S. Patent No. 6362387).
Regarding claim 19, Carlson teaches an article of footwear (104, fig. 11), comprising: a sole structure (106); and an upper (108,112, and securing devices for foot, col. 8, lines 49-52) engaged with the sole structure, wherein the upper (a) includes an exterior structure (108) extending in a direction away from the sole structure (fig. 11) and (b) at least in part, defines a foot-receiving opening (opening within 108 defined by rim of 108 can receive a foot), and (c) includes a friction reducing agent (122) (col. 9, lines 18-23)  extending over an upper rim (rim at top of 108) of the foot-receiving opening and along an upper interior edge and an upper exterior edge proximate of the foot-receiving opening (fig. 11, col. 9, lines 18-23) , wherein the friction reducing agent includes a plurality of strips (including A,B,C, see annotated fig.) extending from the upper rim downward along an interior surface of the foot-receiving opening (col. 9, lines 18-23, fig. 11).
Regarding claim 20, Carlson teaches the friction reducing agent (122) includes a polytetrafluoroethylene component in the form of a tape that adheres to a component of the upper (col. 2, lines 65-67, col. 3, lines 1-30, col. 8, lines 44-45, col. 9 lines 18-22, fig. 11).

    PNG
    media_image2.png
    720
    429
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7,9,10,14,17-18 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schindler et al. (U.S. 20130227857) in view of Meschter et al. (U.S. 20100037483).

Regarding claim 1, Schindler teaches an article of footwear (10)(figs. 1-6), comprising: an upper (12) including an exterior surface (exterior surface of 12); a sole structure (24) engaged with the upper (para. 21), wherein at least one of the sole structure and the upper define an interior volume configured to receive a wearer's foot (interior of 10 that receives the wearer’s foot, paras. 19,20); and a fluid-filled bladder system (30/130) including: a foot-support bladder system (A of 32, see annotated fig.) providing at least a portion of a plantar support surface (figs. 1,2), wherein the foot-support bladder system is engaged with or formed as part of at least one of the upper or the sole structure (para. 23), a foot-securing bladder system (34,36,38,40) engaged with the upper and located at least partially within the exterior surface of the upper (para. 23), a fluid-flow connecting system (32 excluding A) placing the foot-support bladder system (A of 32) and the foot-securing bladder system (34,36,38,40) in fluid communication with one another (para. 24), and a fluid-flow control system (190,192)(para. 38) configured to control flow of fluid between the foot- support bladder system (A of 32) and the foot-securing bladder system (34,36,38,40) through the fluid-flow connecting system (para. 38), wherein the fluid-flow control system (190,192) is configured to change the fluid-filled bladder system (30/130) between: (a) a foot-insertion configuration (configuration where air flow is allowed between the foot-support and foot-securing bladder systems such that the foot-support bladder system contains a first volume of fluid and the foot-securing bladder system contains a second volume of fluid) in which the foot-support bladder system contains a first volume of fluid and the foot-securing bladder system contains a second volume of fluid, and (b) a foot-securing configuration (configuration after receiving a wearer’s foot where the wearer is standing on the foot-support bladder system thereby forcing air from the foot-support bladder system into the fluid-flow connecting system and foot securing bladder system, 192 closing valves 190 thereby maintaining increased fluid volume within the foot-support bladder system, para. 38)  in which the foot-support bladder system contains a third volume of fluid and the foot-securing bladder system contains a fourth volume of fluid, wherein the first volume of fluid is greater than the third volume of fluid and the second volume of fluid is less than the fourth volume of fluid (due to pressure from wearer’s foot moving fluid from the foot-support bladder system to foot-securing bladder system and closing valves), and wherein a first portion (at least a portion of surface of 72b  facing the wearer’s foot) of an outer surface of the foot-securing bladder system (surface of 34,36,38,40 facing the wearer’s foot) extends further away from the exterior surface of the upper and toward the interior volume in the foot-securing configuration as compared to a position of the first portion of the outer surface of the foot- securing bladder system in the foot-insertion configuration (due to increased volume of fluid  in 72b in the foot securing configuration); but doesn’t specifically teach wherein at least a portion of the exterior surface of the upper includes a support structure and wherein at least a portion of the foot- securing bladder system is located between the support structure and the interior volume such that the first portion of the outer surface of the foot-securing bladder system extends toward the interior volume more than the exterior surface moves away from the interior volume when changing the fluid-filled bladder system from the foot-insertion configuration to the foot-securing configuration.
Meschter teaches footwear (figs. 1-3) wherein at least a portion of the exterior surface of the upper (31,40)(para. 29) includes a support structure (40) that resists stretch (para. 31) and extends along the length of the upper (figs. 1-2).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have added a support structure that resists stretch to the upper of Schindler such that at least a portion of the exterior surface of the upper includes the support structure extending along the length of the upper in view of Meschter thereby resulting in at least a portion of the foot- securing bladder system located between the support structure and the interior volume   in order to provide increased support to the wearer’s foot. The Schindler/Meschter combined reference would achieve the functionality of the first portion of the outer surface of the foot-securing bladder system extending toward the interior volume more than the exterior surface moves away from the interior volume when changing the fluid-filled bladder system from the foot-insertion configuration to the foot-securing configuration due to the support structure extending over sides of the bladder system and resisting stretch. 

The Schindler/Meschter combined reference would result in at least a portion of the foot- securing bladder system located between the support structure and the interior volume  because the support structure is at the exterior surface of the upper extending along the length of the upper, the foot-securing bladder system is interior of the support structure along the length of the upper, and the bladder system surrounds the interior volume such that at least a portion of the foot- securing bladder system is located between the support structure and the interior volume.

	The examiner notes that the italicized limitations in the prior art rejections are considered to describe a functionality of applicant’s claimed invention. Because the prior art discloses the structure of the claimed invention, there is a reasonable expectation for the prior to perform the claimed function as the examiner explains after each functional limitation.
Regarding claim 2, the Schindler/Meschter combined reference teaches the foot-securing bladder system (34,36,38,40) includes a first foot-securing chamber (72b) located at one or more of: a lateral heel area of the upper, a medial heel area of the upper, a rear heel area of the upper, a lateral midfoot area of the upper (figs. 4,5), a medial midfoot area of the upper, a lateral forefoot area of the upper, a medial forefoot area of the upper, an instep area of the upper, or a forward toe covering portion of the upper.
Regarding claim 3, the Schindler/Meschter combined reference teaches the foot-securing bladder system (34,36,38,40)  includes a first foot-securing chamber (72b) that includes the first portion of the outer surface (surface of 72b  facing the wearer’s foot)  of the foot-securing bladder system and a second foot-securing chamber (62c) containing a second portion of the outer surface (surface of 62c  facing the wearer’s foot)   of the foot-securing bladder system, wherein the second portion of the outer surface of the foot-securing bladder system extends further away from the exterior surface of the upper in the foot-securing configuration as compared to a position of the second portion of the outer surface of the foot-securing bladder system in the foot-insertion configuration (due to increased volume of fluid  in 62c in the foot securing configuration).
Regarding claim 4, the Schindler/Meschter combined reference teaches the first foot-securing chamber (72b) is located on a lateral side (20) of the upper and the second foot-securing chamber (62c) is located on a medial side (18) of the upper.
Regarding claim 5, the Schindler/Meschter combined reference teaches the fluid-flow connecting system (32 excluding A) includes a first fluid conduit (B, see annotated fig.) connecting the foot-support bladder system (A of 32) and the first foot-securing chamber (72b) and a second fluid conduit (C, see annotated fig.)) connecting the foot-support bladder system (A of 32)  and the second foot-securing chamber (62c).
Claim 3 is redefined for claim 6 such that the second foot-securing chamber is (72c).
Regarding claim 6, the Schindler/Meschter combined reference teaches the first foot-securing chamber (72b) is located on a lateral side (20) of the upper and the second foot-securing chamber (72c) is located on the lateral side (20) of the upper.
Regarding claim 7, the Schindler/Meschter combined reference teaches wherein the fluid-flow connecting system (32 excluding A) includes a first fluid conduit (B) connecting the foot-support bladder system (A of 32) and the first foot-securing chamber (72b)  and a second fluid conduit (D, see annotated fig.) connecting the foot-support bladder system (A of 32)  and the second foot-securing chamber (72c).

Claim 3 is redefined for claim 9 such that the first foot-securing chamber is (62b).

Regarding claim 9, the Schindler/Meschter combined reference teaches the first foot-securing chamber (62b) is located on a medial side (18) of the upper and the second foot-securing chamber (62c)  is located on the medial side (18) of the upper.
Regarding claim 10, the Schindler/Meschter combined reference teaches the fluid-flow connecting system includes a first fluid conduit (E, see annotated fig.)) connecting the foot-support bladder system (A of 32) and the first foot-securing chamber (62b) and a second fluid conduit (C) connecting the foot-support bladder system (A of 32)  and the second foot-securing chamber (62c).
Regarding claim 14, the Schindler/Meschter combined reference teaches the foot-securing bladder system (34,36,38,40)  includes a first foot-securing chamber (62c) located at a medial midfoot area of the upper (figs. 1,2) and a second foot-securing chamber (72c) located at a lateral midfoot area of the upper (figs. 1,2,4,5).
Regarding claim 17, the Schindler/Meschter combined reference teaches changing the fluid-filled bladder system from the foot-insertion configuration to the foot-securing configuration involves movement of fluid only between the foot-support bladder system and the foot-securing bladder system, and wherein changing the fluid-filled bladder system from the foot-securing configuration to the foot-insertion configuration involves movement of fluid only between the foot-support bladder system and the foot-securing bladder system (as defined in claim 1, para. 38).
Regarding claim 18, the Schindler/Meschter combined reference teaches the fluid-flow control system (190,192)  includes one or more of: a non-electronic switch for opening and closing at least a portion of the fluid-flow connecting system; an electronic controller for opening and closing at least a portion of the fluid-flow connecting system; an input device for receiving an electronic signal for opening and closing at least a portion of the fluid-flow connecting system; and a wireless transceiver (192, button or another user-activated control device, para. 38).

    PNG
    media_image3.png
    522
    635
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    514
    652
    media_image4.png
    Greyscale


Regarding claim 21, the Schindler/Meschter combined reference teaches the support structure includes at least one support rib (41 and/or portions of 40 extending up from the sole member to 34 and/or 40 extending from front end to rear end below 44 , para. 35, 41 can be made of metals such as aluminum and steel), and wherein at least a portion of the foot-securing bladder system is located between the at least one support rib and an interior surface of the upper (per combination of Schindler and Meschter outlined in claim 1), and wherein the at least one support ribs is positioned in the exterior surface of the upper (per combination of claim 1 and examiner notes fig. 15E of Meschter shows 41 in the exterior surface) such that the exterior surface of the upper is more resistant to deformation than the interior surface of the upper  (para. 23)(exterior surface would be more resistant to deformation due to support structure, para. 31 of Meschter).
Response to Arguments
Applicant's arguments filed 1/19/2021 have been fully considered. 
Applicant's arguments with respect to claim 1 and its dependent claims are not persuasive. 
Regarding applicant’s argument that the Schindler and Meschter fail to show both the support structure and the bladder system and therefore cannot show the bladder system relative to the support structure such that there is no teaching that “at least a portion of the foot securing bladder is located between the support structure and interior volume”, the examiner contends that, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). The foot securing bladder system of Schindler extends along sides of the upper (figs. 1-5, para. 23).Meschter teaches footwear (figs. 1-3) wherein at least a portion of the exterior surface of the upper (31,40)(para. 29) includes a support structure (40) that resists stretch (para. 31) and extends along the length of the upper (figs. 1-2). The examiner modifies Schindler by 
adding a support structure that resists stretch to the upper of Schindler such that at least a portion of the exterior surface of the upper includes the support structure extending along the length of the upper in view of Meschter in order to provide increased support to the wearer’s foot. The Schindler/Meschter combined reference would result in at least a portion of the foot- securing bladder system located between the support structure and the interior volume  because the support structure is at the exterior surface of the upper extending along the length of the upper, the foot-securing bladder system is interior of the support structure along the length of the upper, and the bladder system surrounds the interior volume such that at least a portion of the foot- securing bladder system is located between the support structure and the interior volume.
	Regarding applicant’s argument that the cited reference fail to teach amended claim 21, the examiner contends that Meschter discloses the support structure includes at least one support rib (41 and/or portions of 40 extending up from the sole member to 34 and/or 40 extending from front end to rear end below 44 , para. 35, 41 can be made of metals such as aluminum and steel) . The remainder of the rejection is further outlined in the rejection of claim 21 above.
Applicant’s arguments with respect to claim(s) 19 and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBY M SPATZ whose telephone number is (571)270-0579.  The examiner can normally be reached on M-F 10:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABBY M SPATZ/Examiner, Art Unit 3732                                                                                                                                                                                                        

/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732